Exhibit 10.1

January 24, 2019

Tracey Dedrick

[Intentionally Omitted]

Dear Mrs. Dedrick:

The Board of Directors (the “Board”) of First BanCorp (the “Corporation”), the
bank holding company of FirstBank Puerto Rico (the “Bank”), is pleased to offer
you the position as a Director of the Board of the Corporation. Your service as
a Director of the Corporation shall be effective as of January 24, 2019 (the
“Effective Date”), the date of effectiveness of this offer letter (the “Offer
Letter”).

The following are the detailed terms of this Offer Letter:

 

1.

Position/Services.

 

  a.

You will be expected to devote a reasonable amount of your business time to your
services to the Corporation pursuant to this Offer Letter commensurate with your
role as a member of the Board and as a member or Chair of a Board committee and
you agree that you will not, without the prior written consent of the
Corporation, directly or indirectly, provide any material services to any other
banking entity which competes in any material respect with the Corporation and
its subsidiaries until the earlier of (i) the termination of your services to
the Corporation pursuant to this Offer Letter, and (ii) your resignation as
Director (such date, the “Termination Date”), provided however that any services
provided by you to any other banking entity which you have disclosed to the
Corporation prior to the presentation of this Offer Letter and which continues
to be provided as of its execution is not prohibited pursuant to this section
and shall not require the prior written consent of the Corporation. You may
resign as a member of the Board at any time upon written notice to its Chairman.

 

  b.

You shall render services as a member of the Board, as well as a member of any
other committee which you may be appointed to by the Board during your services
as a member of the Board, which may include the appointment as a committee
chair. You shall attend and participate to the maximum extent practicable in
such number of meetings of the Board and of the committee(s) of which you are a
member as regularly or specially called.

 

2.

Term. Your term as Director shall continue until your successor is duly elected
and qualified or until any resignation by you shall be effective. The position
shall be up for re-election each year at the annual shareholders’ meeting and
upon re-election, the terms and provisions of this Offer Letter (as modified
from time to time) shall remain in full force and effect.

 

3.

Fees and Compensation.

 

  a.

Annual Director’s Fees. Commencing on the Effective Date, you will be paid fees
for your services as a Director in a total amount equal to $115,000 per year
(such amount, the “Annual Fee”). The Annual Fee shall be payable $75,000 in cash
(the “Annual Retainer”) and $40,000 in the form of an annual grant of restricted
stock (the “Restricted Stock”), under the First BanCorp Omnibus Incentive Plan,
as amended. The cash Annual Retainer shall be paid in equal installments on a
monthly basis over a twelve-month period. The Restricted Stock shall be awarded
at the beginning of each twelve-month period during which you are a Director and
shall be subject to a twelve-month vesting period. In addition, you may receive
additional compensation in the form of retainers depending upon the Board
committees which you may be appointed to by the Board during your services as a
member



--------------------------------------------------------------------------------

  of the Board as follows, subject to the right of the Board to change such fee
structure at its discretion based on changed circumstances:

 

Committee    Committee Chair
Retainer      Committee
Member Retainer  

Audit Committee

     $25,000        $5,000  

Compensation and Benefits Committee

     $  5,000        -0-

Corporate Governance and Nominating Committee

     $  5,000        -0-

Asset/Liability Committee

     $  5,000        -0-

Credit Committee

     $25,000        $5,000  

Compliance Committee

     $  5,000        -0-

Risk Management Committee

     $25,000        $5,000  

 

  b.

Taxes. You are responsible for paying all Federal, state, and local income or
business taxes, including estimated taxes, self-employment and any other taxes,
fees, additions to tax, interest, or penalties, which may be assessed, imposed,
or incurred as a result of any amounts paid to you pursuant to this Offer
Letter. The Corporation may withhold or cause to be withheld from any Annual Fee
any Federal, Puerto Rico, state or local taxes required by law to be withheld
with respect to such Annual Fee. By acceptance of this Agreement, Director
agrees to such deductions.

 

4.

Reimbursement of Board Meeting/Committee Expenses: D&O Insurance and
Indemnification.

 

  a.

You shall be entitled to receive reimbursement for all reasonable and
substantiated (i) expenses incurred by you in connection with your attending
each Board meeting and any director education meetings, including reasonable and
substantiated business class or equivalent travel expenses and meals and
lodging, and (ii) legal expenses incurred by you in connection with the
negotiation of this Offer Letter. All expenses incurred under this Section 4
will be reimbursed in accordance with the applicable policies and procedures of
the Corporation; provided, however, that any amounts reimbursed in one taxable
year will not affect the amounts eligible for reimbursement by the Corporation
in a different taxable year, and all reimbursement requests must be submitted by
you no later than December 31 of the calendar year following the calendar year
in which the expense was incurred.

 

  b.

The Corporation shall, at its expense, purchase and maintain director’s and
officer’s (“D&O”) insurance in an amount comparable to the amount of D&O
insurance provided by chartered banks with similar total assets and of a similar
size and complexity to the Corporation (but in no event less than $10 million),
to protect itself and you, as a Director serving at the request of the
Corporation, against any expense, liability, or loss, whether or not the
Corporation would have the power to indemnify you against such expense,
liability, or loss under applicable law. Such insurance shall be written by an
insurer or insurers admitted to issue such insurance in Puerto Rico and holding
a financial strength rating (“FSR”) of not less than B+ as such FSR is assigned
by Best’s and shall be on terms and conditions as shall be customary in the
current market from time to time. Such coverage shall include a “Side A”
coverage available to directors in an amount comparable to that obtained by
other comparable institutions (but in no event less than $10 million). The
Corporation shall purchase such coverage on a basis that will provide protection
to you not only during the time of your service as a director of the Board but
also for six years after such service shall terminate for any reason. The
Corporation will provide copies of its D&O insurance policies to you upon
request and will promptly advise you of any changes that may occur in its
existing coverages.

 

  c.

As a Director serving at the request of the Corporation, you shall be
indemnified by the Corporation to the fullest extent permitted by applicable law
against judgments, penalties (including excise and

 

Page 2 of 5



--------------------------------------------------------------------------------

  similar taxes and punitive damages), fines, settlements, and reasonable
expenses (including reasonable attorneys’ and expert witness fees) actually
incurred by you in connection with any actual or threatened proceeding (a
“Proceeding”) relating to or arising from your service as a member of the Board
or any committee thereof with any such expenses being advanced to you within 30
days of your written request therefore; provided that in any matter covered by
paragraph (2) of Article Ninth of the Articles of Incorporation of the
Corporation your conduct is not finally adjudged in a non-appealable decision by
a court of competent jurisdiction to have constituted fraud, bad faith, gross
negligence or willful and knowing violation of any law applicable to the
Corporation or your service as a director or member of a committee of the Board,
in which case there shall be no indemnification and you shall return any
advances to the Corporation (a “Non-Indemnifiable Claim”); provided, further,
however, that you shall be entitled to indemnification in any circumstance in
which you acted or failed to act in reliance upon advice of counsel to the
Corporation or the Board or any committee thereof or the court in which such
action was brought shall determines upon application, that despite the
adjudication of liability but in view of all the circumstances of the case, you
are fairly and reasonably entitled to indemnity for such expenses which the
court shall deem proper. Your entitlement to indemnification under this
Section 4.c. shall not be limited to your entitlement to protection under any
applicable insurance coverage and to any other indemnification or payment you
may be entitled to under the circumstances under the Corporation’s articles of
incorporation or by-laws or under any other agreement. Notwithstanding the
foregoing, the Corporation shall not be obligated to provide any indemnification
or advancement of expenses when (i) a Proceeding is between the Corporation and
you (provided that you shall be entitled to such indemnification in respect of
any action brought by or in the right of the Corporation by any shareholder
thereof, i.e., a derivative action, and in respect of any action brought by you
to establish your right to indemnification hereunder or otherwise; providing any
such actions do not constitute a Non-Indemnifiable Claim); or (ii) prohibited by
applicable law or regulation, including 12 C.F.R. part 359.

 

  d.

Each and every provision of this Section 4 is separate and distinct so that if
any provision hereof shall be held to be invalid or unenforceable for any
reason, such invalidity or unenforceability shall not affect the validity or
enforceability of any other provision hereof. To the extent required, any
provision of this Section 4 may be modified by a court of competent jurisdiction
to preserve its validity and to provide you with the broadest possible
indemnification permitted under Puerto Rican law.

 

  e.

If any provision of this Section 4 is invalidated on any ground by any court of
competent jurisdiction, the Corporation shall nevertheless indemnify you as to
any expenses, judgments, fines, penalties or excise taxes incurred with respect
to any Proceeding to the full extent permitted by any provision hereof that has
not been invalidated or by any other applicable provision of Puerto Rico law.

 

5.

General Provisions.

 

  a.

This Offer Letter supersedes any other agreements or promises made to you by
anyone at the Corporation, whether oral or written, and, subject to approval by
the Board, comprises the final, complete, and exclusive agreement between you
and the Corporation.

 

  b.

This Offer Letter shall be governed by the laws of the Commonwealth of Puerto
Rico, without regard to its principles of conflicts or choices of laws.

 

  c.

This Offer Letter may be modified only by a written instrument duly executed by
you and an authorized representative of the Corporation.

 

  d.

This Offer Letter may be executed by the parties in separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of
which, when taken as a whole, shall constitute one and the same instrument.

 

Page 3 of 5



--------------------------------------------------------------------------------

  e.

Any notices that are required to be given pursuant to this Offer Letter must be
in writing and may be given by personal delivery, registered or certified mail
(postage prepaid, return receipt requested), facsimile, courier, or overnight
mail delivery to the following addresses:

 

To the Company:   

First BanCorp

PO Box 9146

San Juan, PR 00907-0146

     To You:    Tracey Dedrick       [Intentionally Omitted]   

 

  f.

The Corporation and you hereby consent to the jurisdiction of the Federal and
State courts of the Commonwealth of Puerto for the purpose of hearing any
Proceeding between you and the Corporation arising hereunder or in respect to
your service as a member of the Board or any committee thereof.

 

  g.

This Offer Letter shall be binding upon, and shall inure to the benefit of you
and your heirs, executors and administrators, whether or not you have ceased to
be a director, and the Corporation and its successors and assigns.

(SIGNATURE PAGE FOLLOWS)

 

Page 4 of 5



--------------------------------------------------------------------------------

Please sign and date this Offer Letter below and return it to the Corporation as
soon as possible but in no event later than January 29, 2019, to indicate your
agreement to the terms and conditions described herein.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

First BanCorp

By:   /s/ Roberto Herencia   Roberto Herencia   Chairman of the Board

Agreed and Accepted:

By:   /s/ Tracey Dedrick   Tracey Dedrick

 

Page 5 of 5